DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 2/24/2021.
Claims 1-8, 11-15 and 18-20 are pending and have been examined.

Election/Restrictions
Claims 1-8 are allowable. The restriction requirement between inventions , as set forth in the Office action mailed on 04/02/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/02/2020 is withdrawn.  Claims 11-15 and 18, directed to Invention II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



Claim Rejections - 35 USC § 112
Previous rejections under 35 USC 112 are withdrawn in view of Applicant’s amendments.

Reasons for Allowance
Claims 1-8, 11-15 and 18-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 11, the primary reason for allowance is because although determining a location of an imbalanced load based on a displacement ratio is known, as shown by Song et al. (US 2016/0289882 A1), and it is further known to adjust imbalance detection thresholds as a function of basket speed as shown by US 6715175 B2 or DE 102009028508 A1, the prior art of record does not teach or suggest wherein determining the location of the imbalanced load for the first time period based at least in part on the first displacement and the second displacement comprises: determining a displacement ratio, wherein the displacement ratio is either a ratio of the second displacement to the first displacement or a ratio of the first displacement to the second displacement; plotting the displacement ratio as a function of the rotational speed of the basket; comparing the displacement ratio to one or more displacement thresholds each determined as a function of the rotational speed of the basket over the first time period, wherein the first displacement is measured a plurality of times and the second displacement is measured a plurality of times over the first time period and wherein a rotational speed of the basket is increased over the first time period, in the context of 
With respect to claim 19, the primary reason for allowance is because although the general idea of displacement "thresholds" such to predict unacceptable tub movement, i.e. physical location of a portion of the tub that will hit a stationary housing or frame, as shown by US 2007/0266504 A1 or DE 102009028508 Al, the prior art of record does not teach, suggest or motivate the steps of ascertaining a first distance between the first point and the first origin along a first direction for a first time period; ascertaining a second distance between the second point and the second origin along the first direction for the first time period; determining the location of the imbalanced load for the first time period based at least in part on the first distance and the second distance; and generating a control action in response to the location of the imbalanced load, wherein the first distance is measured via a displacement measurement unit attached to the tub, and the second distance is ascertained via a prediction based on the measured first distance, in the context of claim 19. That is, an explicit steps of ascertaining a second distance via a prediction based on the measured first distance, for the purpose of determining the location of the imbalanced load (i.e. rather than determining an unacceptable imbalance condition, e.g. threshold exceeded).  The benefit of Applicant’s inventive feature is the elimination of an additional sensor and/or reduce the calculations performed in determining the location of the imbalance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711